NUMBER 13-21-00151-CV

                          COURT OF APPEALS

                  THIRTEENTH DISTRICT OF TEXAS

                    CORPUS CHRISTI – EDINBURG


CYNTHIA V. BOLINGER,                                                   Appellant,

                                        v.

MARIA GUADALUPE CONTRERAS,                                              Appellee.


              On appeal from the County Court at Law No. 3
                      of Cameron County, Texas.


                                    ORDER

   Before Chief Justice Contreras and Justices Benavides and Silva
                          Order Per Curiam

      This cause is before the Court on pro se appellant Cynthia V. Bolinger’s

“Emergency Motion to Cease and Desist.” Appellant requests that she be permitted to

return to premises which she has already vacated pursuant to an executed writ of

possession.
         On March 9, 2021, a judgment of eviction was issued against appellant in favor of

 appellee Maria Guadalupe Contreras by the Honorable Sallie Gonzalez, Justice of the

 Peace, Precinct Five of Cameron County, Texas. On March 15, 2021, appellant appealed

 the judgment of eviction to County Court at Law No. 3, Honorable David Gonzales III,

 presiding. Appellee subsequently filed a motion to dismiss appellant’s appeal on April 12,

 2021, which was granted. On May 12, 2021, the trial court granted appellee’s motion for

 writ of possession. See TEX. R. CIV. P. 510.13. Appellant’s “Appeal to Judgment” to this

 Court and motion for emergency stay followed, wherein appellant requested a stay be

 issued preventing the execution of the writ of possession.

        Following appellant’s misrepresentation that the writ had not yet been executed and

she had actual possession of the property, this Court temporarily granted appellant’s

request for stay on May 28, 2021, pending further order of this Court or until this case is

finally decided. See TEX. R. APP. P. 52.10(b) (“Unless vacated or modified, an order

granting temporary relief is effective until the case is finally decided.”). This Court further

ordered appellee to respond within ten days of the Court’s order. On June 4, 2021,

appellee informed this Court that appellant vacated the premises prior to her request for

emergency stay; we observe that appellant confirms as much in her motion now pending

before the Court. 1

         The Court, having examined and fully considered the motion, is of the opinion that

appellant’s “Emergency Motion to Cease and Desist” should be denied. Appellant’s


         1 On June 7, 2021, this Court sent appellant a letter requesting confirmation that her appeal had not

then become moot. See Marshall v. Hous. Auth. Of City of San Antonio, 198 S.W.3d 782, 785 (Tex. 2006)
(providing that when an appellant is no longer in possession of the premises, an appeal from the judgment
in that case is moot unless the defendant asserts a “potentially meritorious claim of right to current, actual
possession”); see also Quezada v. KGMH Prop. Invs., LLC, No. 13-19-00478-CV, 2020 WL 3396601, at *1
(Tex. App.—Corpus Christi–Edinburg June 18, 2020, no pet.) (mem. op.). Appellant has not yet responded.

                                                      2
emergency motion is hereby DENIED. Further, our prior order granting temporary stay is

hereby VACATED, and appellant’s motion for stay is DENIED.


                                                                  PER CURIAM


 Delivered and filed on the
 10th day of June, 2021.




                                          3